Citation Nr: 9928481	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-15 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to assignment of a disability rating in 
excess of 10 percent for degenerative arthritis of the left 
knee. 

2.  Entitlement to assignment of a disability rating in 
excess of 10 percent for ligament laxity of the left knee.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in April 1998, a statement of the case was issued in August 
1998, and a substantive appeal was received in September 
1998.  

The Board observes that the April 1998 rating decision 
established service connection for left knee disability 
secondary to already service-connected right foot disability.  
The RO described the disability for rating purposes as 
degenerative arthritis of the left knee, and assigned a 10 
percent evaluation, effective May 27, 1997,  after noting 
that the evidence showed that 50% of the left knee disability 
was due to the service-connected right foot disability.  See 
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet.App. 439 (1995).  
Then, by rating decision in August 1998, the RO established a 
separate disability rating for laxity of the left knee and 
assigned a separate 10 percent rating, also effective from 
May 27, 1997.  This action assigning a separate rating was 
apparently accomplished in view of an opinion of VA's General 
Counsel holding that separate ratings for knee disabilities 
were permissible when certain criteria were met.  See 
VAOPGCPREC 23-97 (July 1, 1997).  Noting that the separate 
ratings essentially arise from the original left knee 
disability claim and that these separate rating were 
addressed in the August 1998 statement of the case, the Board 
is of the opinion that both issues are properly before the 
Board for appellate review. 

The Board further observes that the veteran's representative 
has at various times set forth contentions regarding 
increased ratings for right knee disability, low back 
disability and right thigh disability.  While a total rating 
based on individual unemployability due to service-connected 
disability was granted by rating decision in August 1998, it 
is not clear whether these particular increased rating claims 
have been addressed by the RO in the context of whether the 
veteran (through his representative) is advancing new claims 
or is expressing a desire to initiate appellate review.  
These matters are hereby referred to the RO for clarification 
from the veteran and his representative and any necessary 
action. 


FINDINGS OF FACT

1.  It has been medically determined that approximately 50% 
of the veteran's left knee symptomatology is due to 
aggravation by his service-connected right knee foot 
disability.

2.  The RO has determined that two separate ratings are 
appropriate for evaluating the veteran's service-connected 
left knee disability.

3.  The veteran's service-connected degenerative arthritis of 
the left knee is manifested by complaints of pain, and x-ray 
evidence of degenerative changes with range of motion from 0 
to 125 degrees with marked weakness with pain on extension. 

4.  The veteran's service-connected ligament laxity of the 
left knee is manifested by complaints of pain with no more 
than moderate recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for degenerative arthritis of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§  4.7, 4.40, 4.45, 4.59, Diagnostic Codes 5003, 
5260, 5261 (1998).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for ligament laxity of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, Diagnostic Code 5257 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the original assignment of 
disability evaluations following an award of service 
connection, and, as such, the claims for higher evaluations 
are well-grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  The record includes private and 
VA medical examination reports, and the Board further finds 
that the duty to assist the veteran has been met.  
38 U.S.C.A. § 5107(a).  The Board also notes that since the 
appeal arises from original grants of service connection, the 
severity of the disabilities at issue are to be considered 
during the entire period from the initial assignment of 
disability ratings to the present time. See Fenderson v. 
West, 12 Vet.App. 119 (1999).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Further, in addition to applying schedular criteria, under 
38 C.F.R. §§ 4.40 and 4.45, the VA is required to consider 
whether an increased evaluation could be assigned on the 
basis of functional loss due to pain or weakness, to the 
extent that any such symptoms are supported by adequate 
pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995). 

As noted earlier, the medical evidence supports a finding 
that approximately one-half (50%) of the veteran's left knee 
symptoms are due to aggravation by his service-connected 
right foot.  Specifically, such a medical opinion has been 
rendered by the examiner who conducted the December 1997 VA 
examination.  Accordingly, with regard to consideration of 
both of the separate left knee disability ratings, the 
disability evaluation to be assigned should properly reflect 
only one-half (50%) of the symptoms.  See generally 38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet.App. 439 (1995); see also 38 
C.F.R. § 4.22 (providing for a similar analysis in cases 
involving aggravation by active service).  Applying this 
analysis, the RO has determined that a 10 percent rating is 
warranted  for the service-connected degenerative arthritis 
of the left knee and that a separate 10 percent rating is 
warranted for the service-connected laxity of the left knee.   

I.  Degenerative Arthritis of the Left Knee.

Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray will be rated on the basis of limitation 
of motion under the appropriate diagnostic code for the 
specific joint involved.  When the limitation of motion of 
the specific joint involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each major joint affected by limitation of 
motion.  Such limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

Diagnostic Code 5260 provides that flexion limited to 
60 degrees warrants a noncompensable evaluation.  Diagnostic 
Code 5261 provides that extension of the knee limited to 
5 degrees warrants a noncompensable evaluation.  Extension of 
the knee limited to 10 degrees warrants a 10 percent 
evaluation.  

After considering the evidence in light of the rating 
criteria, the Board concludes that a rating in excess of the 
current 10 percent for the left knee arthritis is not 
warranted.  Clinically demonstrated range of motion at the 
time of VA examination in June 1997 was from 0 to 125 
degrees.  Such a finding does not even warrant a compensable 
rating, much less a 20 percent rating which (when divided in 
two to account for the finding that only one-half of the left 
knee symptoms are due to service-connected disability) was 
presumably determined by the RO to be warranted so as to 
arrive at the final 10 percent rating.  The Board does note 
that there is medical evidence of pain and weakness, 
especially on extension, and it would thus appear that the RO 
has viewed such pain and weakness under 38 C.F.R. §§ 4.40, 
4.45, 4.59 as resulting in additional functional loss 
sufficient to meet the criteria for a 20 percent rating which 
(when divided in two) results in the current 10 percent 
service-connected rating.  

A May 1998 VA examination reported good range of motion 
distally.  However, chronic knee pain was noted and it would 
be reasonable to assume that such pain results in additional 
functional loss to justify the current 10 percent rating.  
However, there is simply no persuasive evidence showing such 
limitation of motion, even considering additional functional 
loss due to pain, weakness, incoordination, and/or fatigue, 
so as to warrant any higher rating (after discounting that 
portion of left knee impairment which is in effect not 
service-connected).  

II.  Left Knee Laxity.

Under Diagnostic Code 5257, other impairment of the knee, 
recurrent subluxation or lateral instability warrants a 10 
percent evaluation if slight, a 20 percent evaluation if 
moderate, and a 30 percent evaluation if severe. 

The RO has assigned a 10 percent rating for the service-
connected left knee laxity.  Such determination is apparently 
based on the report of the May 1998 VA examination which 
included an impression by the examiner of mild ligament 
laxity.  It would seem that the RO has interpreted the use of 
the word "mild" as conveying a degree of impairment similar 
to "moderate."  Since a moderate degree of pertinent 
symptoms under Diagnostic Code 5257 warrants a 20 percent 
rating, then, after deducting for the one-half of left knee 
impairment not attributable to service-connected disability, 
the current 10 percent rating for the left knee laxity is 
warranted.  

The record does not show, however, that there is any more 
than moderate laxity.  No significant laxity was noted on VA 
examination in December 1997 and, as noted above, the laxity 
reported at the May 1998 examination was described as mild.  
Moreover, to the extent that Diagnostic Code 5257 may be 
based to some extent on limitation of motion, even with the 
clinically demonstrated pain and weakness, there is simply no 
showing of such additional functional loss to justify a 
rating in excess of the currently assigned 10 percent under 
Diagnostic Code 5257.  38 C.F.R. §§ 4.40, 4.45.  

Conclusion.

With regard to both issues, there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise permit favorable determinations.  38 U.S.C.A. 
§ 5107(b).  

The Board has considered whether extra-schedular evaluations 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) are 
warranted.  In the instant case, however, there has been no 
showing that the disability under consideration has caused 
marked interference with employment, necessitated frequent 
periods of hospitalization or otherwise renders impracticable 
the application of the regular schedular standards.  In the 
absence of such factors, the Board determines that the 
criteria for assignment of extra-schedular ratings pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

Entitlement to a rating in excess of 10 percent for service-
connected degenerative arthritis of the left knee is not 
warranted.  Entitlement to a rating in excess of 10 percent 
for service-connected laxity of the left knee is not 
warranted.  The appeal is denied as to both issues. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

